United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, SAN BERNARDINO
PROCESSING & DISTRIBUTION CENTER,
San Bernardino, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1669
Issued: December 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 5, 2007 appellant filed a timely appeal from a decision of the Office of Workers’
Compensation Programs dated March 15, 2007, which denied her claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition causally related to her federal employment.
FACTUAL HISTORY
On December 21, 2001 appellant, then a 51-year-old clerk, filed a Form CA-1,
occupational disease claim, alleging that she suffered stress on December 18, 2001 when she was
called into an interview with postal inspectors. She stopped work that day. Appellant submitted

form treatment notes from Kaiser Permanente dated December 18 to 26, 2001 that diagnosed
anxiety and stress and advised that she could not work.1
A December 21, 2001 postal inspection service investigative memorandum advised that
appellant was interviewed on December 18, 2001 after it received information concerning the
misuse of postal envelopes by appellant. She was advised of her Miranda right which she
acknowledged, but she declined to sign a waiver form. At the interview, appellant stated that her
supervisor, William Sterling, addressed envelopes on his computer and mailed copies of a
previous Office decision to employing establishment management. Mr. Sterling was also
interviewed and he confirmed appellant’s statement. Signed statements from appellant and
Mr. Sterling attesting to these facts were attached. In an undated statement, Mary Brunkhorst,
manager of distribution operations, advised that on December 18, 2001 she approached appellant
and told her that two gentlemen wanted to see her and directed appellant to them. After
appellant’s interview, Mr. Sterling was interviewed and acknowledged that he addressed the
envelopes, not appellant. Ms. Brunkhorst stated that on December 20, 2001 she was informed by
the union that appellant was upset about how the interview had been handled.
By letter dated January 25, 2002, the Office advised appellant of the evidence needed to
support her claim. In a February 22, 2002 response, appellant stated that when the postal
inspectors called her in for the interview, she asked if she needed union representation and was
told to wait and see. Appellant became upset because the inspectors would not tell her why she
was there. When the postal inspectors read her rights, which she would not sign, she became
more frightened. Appellant stated that she was questioned forcefully about her family and
regarding personal use of postal envelopes. She explained that Mr. Sterling had addressed the
envelopes to forward Office correspondence to employing establishment management regarding
a prior claim. Appellant was very nervous and crying when she left the interview and went to
the ladies room. Several hours later, Mr. Sterling told appellant that he explained to the postal
inspectors that he used the envelopes. Appellant then went to see a union steward who told her
she should have had representation at the interview. She went home and rested but later went to
the hospital where she was put on bed rest for several hours. Appellant filed both a grievance
and an Equal Employment Opportunity (EEO) claim and was seeing a physician, taking
medication and attending a stress release class.
In a January 7, 2002 report, Dr. Maria Villarosa, a psychiatrist, noted an episode of
depression that began with work issues when appellant became humiliated after being accused of
improperly using postal equipment and products. She listed as stressors a case filed against the
employing establishment and a discrimination lawsuit and diagnosed major depression, single
episode without psychosis. In a duty status report dated January 7, 2002, Dr. Villarosa advised
that appellant could not work. On January 28, 2002 she reiterated her diagnosis. Appellant also
submitted additional form reports from Kaiser Permanente dating from January 7 to 28, 2002.2
Dr. Paul Hsiang, Board-certified in family medicine, noted a history that appellant was
humiliated at work and was depressed due to work stress.

1

The signatures on the reports are illegible.

2

Several reports were signed by Dr. Villarosa. The signatures on the other reports are illegible.

2

By decision dated March 5, 2002, the Office denied appellant’s claim on the grounds that
she had not established a compensable factor of employment.
On April 3, 2002 she requested a hearing and submitted additional Kaiser Permanente
reports from February 14 to April 2, 2002.3 In an April 9, 2002 report, Dr. Villarosa diagnosed
major depression and advised that appellant could return to her usual restricted duty on
April 16, 2002. Appellant also submitted statements from coworkers Linda D. Beckton, Dawana
Vaugnbaker and Elaine Roberson who attested that they had seen appellant after the interview on
December 18, 2001 and she was very upset. Fabiola Dominguez, a union representative, advised
that she had filed a grievance on behalf of appellant regarding the lack of union representation at
the interview. A June 9, 2002 grievance settlement found that, at the December 18, 2001
interview, the postal inspectors should have asked appellant if she wanted union representation
there. At the hearing, held on October 30, 2002, appellant’s representative argued that at the
December 18, 2001 interview, appellant was advised improperly regarding union representation.
Appellant testified that she was harassed during the interview and that she remained off work for
four and a half months.
In a February 14, 2003 decision, an Office hearing representative modified the March 5,
2002 decision, finding that, although the December 18, 2001 interview was not compensable, the
fact that appellant was not afforded union representation was a compensable factor of
employment. The hearing representative denied the claim on the grounds that the medical
evidence did not establish that her emotional condition was caused by the compensable
employment factor.
On January 19, 2004 appellant requested reconsideration and submitted duplicates of
evidence previously of record and treatment notes from social workers dating from January 17 to
April 11, 2002. In a May 14, 2002 treatment note, Dr. Villarosa diagnosed major depression in
partial remission. On February 24, 2005 appellant again requested reconsideration. She attached
a decision dated March 8, 2004 regarding an accepted lumbar strain, adjudicated by the Office
under file number 131141171. She stated that an Office claims examiner inadvertently mixed
the instant emotional condition claim, file number 132044440, with that of 131141171.
Appellant attached a copy of the January 19, 2004 reconsideration request which stated that she
was requesting reconsideration of file number 132044440.
By decision dated May 18, 2005, the Office denied appellant’s reconsideration request on
the grounds that she failed to establish clear evidence of error. On August 10, 2005 appellant
filed an appeal with the Board on both Office file numbers. By decision dated September 13,
2005, the Office set aside the May 18, 2005 decision and, in a merit decision, denied
modification of the February 14, 2003 decision. In an order dated February 15, 2006, the Board
remanded the case to the Office finding that, as appellant had timely requested reconsideration of
file number 132044440 on January 19, 2004 and because the record forwarded to the Board did
not contain file number 131141171, an informed adjudication by the Board was not possible. On
remand the Office was to obtain Office file number 131141171, to be followed by an appropriate
decision and/or decisions regarding appellant’s reconsideration request dated February 25, 2004.4
3

The signatures were either illegible or were by a social worker.

4

Docket No. 05-1733 (issued February 24, 2004).

3

On March 9, 2006 the Office resent the September 13, 2005 decision and advised appellant to
follow the appeal rights contained therein.
On August 29, 2006 appellant requested reconsideration and submitted a June 29, 2006
report from James F. Skalicky, Ph.D., who noted seeing appellant on June 6, 2006 for
psychological evaluation and testing. Dr. Skalicky stated that during the interview appellant
became distressed and reported physical, emotional and mental symptoms and that she had
retired on disability on April 19, 2004. Appellant provided a history of work-related traumatic
injuries to her lower back and shoulders. During an interview on December 18, 2001, the postal
inspectors failed to properly advise her that she could have a union representative present.
Dr. Skalicky diagnosed mixed adjustment disorder and acute anxiety disorder due to medical
conditions and opined that appellant’s “coping mechanism was overwhelmed and she found
herself unable to deal with the stressors in the workplace.” He stated that the failure to advise
appellant that she could have union representation during the December 18, 2001 interview
violated her rights which caused her to become agitated and extremely emotional, stating that
“the variables and alleged harassment and factors associated with the emotional trauma did bring
about a harmful state to the patient” and these were considered the cause of her psychiatric
problems. Dr. Skalicky opined that, “because of the inappropriate and disrespectful manner in
which she was treated, she found herself in a situation that became traumatic and more painful in
terms of unfairness and lack of professionalism” which increased her depression and anxiety.
Appellant stated that, because she was unable to predict or control the situation, this caused an
increase in distress, opining that “the incidents and stressors were a threat to her career and her
well being. Clearly she needs psychological treatment, and it was all a result of the job-related
injury.” Dr. Skalicky concluded that, “based on the history given to me by [appellant], the
medical evidence, psychological testing and [her] psychiatric symptomatology, I believe that
[her] psychological diagnosed condition is directly related to the December 18, 2001 incident”
arising from her federal employment. He also provided testing results.
By decision dated March 15, 2007, the Office denied modification of the prior decisions.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her stress-related condition.5 If a claimant does implicate a factor of employment, the
Office should then determine whether the evidence of record substantiates that factor.6 When the
matter asserted is a compensable factor of employment and the evidence of record establishes the

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Dennis J. Balogh, 52 ECAB 232 (2001).

4

truth of the matter asserted, the Office must base its decision on an analysis of the medical
evidence.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,8 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.9
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.10 When an employee experiences
emotional stress in carrying out his or her employment duties, and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the
work.11 A claimant must support his or her allegations with probative and reliable evidence.
Personal perceptions alone are insufficient to establish an employment-related emotional
condition.12
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.13 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.14
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.15
With regard to emotional claims arising under the Act, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
7

Id.

8

28 ECAB 125 (1976).

9

5 U.S.C. §§ 8101-8193.

10

See Robert W. Johns, 51 ECAB 137 (1999).

11

Lillian Cutler, supra note 8.

12

Roger Williams, 52 ECAB 468 (2001).

13

Charles D. Edwards, 55 ECAB 258 (2004).

14

Kim Nguyen, 53 ECAB 127 (2001).

15

James E. Norris, 52 ECAB 93 (2000).

5

as the Equal Employment Opportunity Commission, which is charged with statutory authority to
investigate and evaluate such matters in the workplace. Rather, in evaluating claims for workers’
compensation under the Act, the term “harassment” is synonymous, as generally defined, with a
persistent disturbance, torment or persecution, i.e., mistreatment by co-employees or workers.
Mere perceptions and feelings of harassment will not support an award of compensation.16
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.17 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.18
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.19 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.20 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.21
ANALYSIS
In the present case, appellant has not attributed her emotional condition to the
performance of her regular duties as a mail processor or to any special work requirement arising
from her employment duties under the Cutler standard. Rather, her claim pertains to an
investigative interview that was held on December 18, 2001. The Office accepted that the failure

16

Beverly R. Jones, 55 ECAB 411 (2004).

17

Dennis J. Balogh, supra note 6.

18

Id.

19

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

20

Leslie C. Moore, supra note 5; Gary L. Fowler, 45 ECAB 365 (1994).

21

Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

of the postal inspectors to inform appellant that she could have union representation at the
interview was a compensable factor of employment.22
Appellant contended that the investigation itself was abusive. Investigations are
considered to be an administrative function of the employer as they are not related to an
employee’s day-to-day duties or specially assigned duties or to a requirement of the employment.
The employing establishment retains the right to investigate an employee if wrongdoing is
suspected. An employee’s fear of being investigated is not covered under the Act, absent a
showing of error or abuse on the part of the employing establishment.23 In this case, the
evidence of record does not establish that the employing establishment committed error or abuse
in scheduling the interview which concerned the misuse of postal property. The interview itself
is not a compensable factor of employment.
Appellant alleged that she was harassed at the December 18, 2001 interview. While she
submitted statements from coworkers and a union representative who confirmed that she was
upset following the interview, the evidence does not provide substantive support that she was
harassed during the interview. None of the individuals were present during the interview.
Appellant has not submitted sufficient evidence to establish that the postal inspectors or any
other employing establishment official harassed her during the course of the investigation.24 The
Board finds that the record is not sufficient to establish harassment but constitutes her perception
that she was harassed. As appellant did not establish as factual a basis for her allegation of
harassment, she did not establish that harassment and/or discrimination occurred.25 The evidence
instead suggests that the employee’s feelings were self-generated and thus not compensable
under the Act.26
As the record supports a compensable factor of employment, that appellant was
improperly advised about union representation in an investigative interview on December 18,
2001, the medical evidence must be analyzed.27 The Board finds, however, that appellant has
not submitted sufficient medical evidence to establish her claim. Appellant submitted a number
of form reports from Kaiser Permanente, a number of which had illegible signatures and
therefore do not constitute competent medical evidence. Other form reports were signed by
social workers. However, a social worker is not a “physician” as defined by section 8101(2) of
the Act.28 These reports also do not constitute competent medical evidence. The few form
reports that were signed by Dr. Villarosa merely noted a diagnosis of stress and advised that
appellant could not work. None contained an opinion regarding the cause of appellant’s
22

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

23

Jeral R. Gray, 57 ECAB ____ (Docket No. 05-1851, issued June 8, 2006).

24

Id.

25

Id.

26

See Gregorio E. Conde, 52 ECAB 410 (2001).

27

See Dennis J. Balogh, supra note 6.

28

5 U.S.C. § 8102(2); see Phillip L. Barnes, 55 ECAB 426 (2004).

7

condition. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.29 In a
January 7, 2002 report, Dr. Villarosa noted that appellant became humiliated at work when she
was improperly accused of misusing postal property and listed as stressors that appellant filed a
case and a discrimination lawsuit against the employing establishment. Dr. Villarosa, however,
did not relate appellant’s diagnosed condition to the employment factor accepted in this case.
Her opinion is therefore insufficient to establish causal relationship.30 While Dr. Hsiang advised
that appellant had been humiliated at work and was depressed due to work stress, he did not
opine that appellant’s condition was caused by the accepted work factor. His report is also
insufficient to establish causal relationship.31
The Board also finds Dr. Skalicky’s June 29, 2006 report insufficient to meet appellant’s
burden of proof to establish that her emotional condition was caused by the accepted factor of
employment. While he suggested a causal relationship between appellant’s condition and the
accepted employment factor, his reports did not contain adequate medical rationale explaining
the basis for his stated conclusion.32 Rather, Dr. Skalicky merely noted that not having union
representation at the December 18, 2001 interview was unfair and couched his conclusion
regarding causal relationship in general terms. He did not explain from a medical perspective the
nature of the relationship between appellant’s diagnosed condition and the established
employment factor. Dr. Skalicky’s report is of diminished probative value as he did not support
his opinion with sufficient medical reasoning to demonstrate that the conclusion reached was
sound, logical and rational.33
In assessing medical evidence, the number of physicians supporting one position or
another is not controlling. The weight of such evidence is determined by its reliability, its
probative value and its convincing quality. The factors that comprise the evaluation of medical
evidence include the opportunity for and the thoroughness of physical examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of
analysis manifested and the medical rationale expressed in support of the physician’s opinion.34
The opinion of a physician must be of reasonable medical certainty and must be supported by
medical rationale explaining causal relationship.35

29

Willie M. Miller, 53 ECAB 697 (2002).

30

See Beverly R. Jones, supra note 16.

31

Id.

32

See David Apgar, 57 ECAB ____ (Docket No. 05-1249, issued October 13, 2005).

33

See John W. Montoya, 54 ECAB 306 (2003).

34

Anna M. Delaney, 53 ECAB 384 (2002).

35

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

8

CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an employment-related emotional condition causally related to the accepted
employment factor.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 15, 2007 be affirmed.
Issued: December 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

